DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application claims priority from DE 102018218129.2, filed on 10/23/2018.  

Information Disclosure Statement
The information disclosure statement filed 10/1/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. There is no English translation or explanation of relevance associated with the Copy of the First Office Action from the German Patent Office for German Application No. DE 102018218129.2. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 16 recites “a computer program comprising instructions for causing a computer system to perform the steps of claim 1.” The claim recites a computer program embodying functional descriptive material that does not have a physical or tangible form and therefore does not fall within any statutory category (see MPEP 2106.03). The scope of the presently claimed invention encompasses products that are not necessarily computer readable and thus are unable to impart any functionality of the recited program. To overcome this rejection, the claim should be amended to embody the program within a statutory category by adding a non-transitory computer-readable medium to the claim. Thus, claim 16 is rejected as being directed to non-statutory subject matter. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 17, the limitations “means for obtaining error data associated with the one or more errors,” “means for obtaining first parameters of an illumination system,” and “means for determining the positions of the plurality of pixels based on the error data and the first parameters” are interpreted under 35. U.S.C. 112(f). In claim 19, the limitation “means for determining an optical transmission variation across the photolithographic mask” is likewise being interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “the error correction map” is vague and indefinite because the limitation does not have proper antecedent basis in the claims. It is unclear if the limitation is meant to require “an error correction map” or if claim 7 is meant to depend from claim 6, which does properly introduce an error correction map. For the purposes of examination, the limitation is being interpreted as meaning an error correction map. Thus, claim 7 is rejected as being indefinite. 
Regarding claim 14, the limitation “the second parameters” is vague and indefinite because the limitation does not have proper antecedent basis in the claims. It is unclear if the limitation is meant to require “second parameters” or if the claim is meant to depend from claim 3 in some way. For the purposes of examination, the limitation is being interpreted as meaning the claim includes second parameters. Thus, claim 14 and all claims depending therefrom are rejected as being indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pforr et al. (US PGPub 2013/0295698, Pforr hereinafter).
Regarding claim 1, Pforr discloses a method for determining positions of a plurality of pixels to be introduced into a substrate of a photolithographic mask by use of a laser system, wherein the pixels serve to at least partly correct one or more errors of the photolithographic mask (Fig. 23, paras. [0038], [0081], [0111], [0115], [0135], [0166]-[0168], mask correction tool 530 determines pixel writing density needed to correct errors), the method comprising: 
a. obtaining error data associated with the one or more errors (Figs. 1, 10, 11, 17, 18, 21, and 23, paras. [0076], [0106], [0137]-[0141], [0155]-[0156], [0167]-[0168], wafer CD deviation, printed registration target errors, or overlay errors are measured); 
b. obtaining first parameters of an illumination system, the first parameters determining an illumination of the photolithographic mask of the illumination system when processing a wafer by illuminating with the illumination system using the photolithographic mask (Figs. 1, 18, 21, 23, paras. [0079], [0080], [0108], [0110], [0134], [0136]-[0144], [0154]-[0158], [0166]-[0167], [0169], the imaging conditions under which the mask is illuminated to print the wafer are determined); and 

Regarding claim 2, Pforr discloses wherein the one or more errors comprise at least one of: at least one registration error of a pattern of the photolithographic mask, at least one optical transmission error of the substrate of the photolithographic mask, at least one planarity error of the substrate of the photolithographic mask, and at least one overlay error (paras. [0038], [0131], [0134]-[0144], the registration errors, mask transmission errors or overlay errors are determined, and the mask is modified to correct the errors). 
Regarding claim 5, Pforr discloses wherein the illumination system comprises at least one aperture determining the illumination of the photolithographic mask (paras. [0030], [0078], [0108], the scanner includes a slit for illumination of the mask).
Regarding claim 16, Pforr discloses a computer program comprising instructions for causing a computer system to perform the steps of claim 1 (see claim 1 rejection above, paras. [0172]-[0174], a computer program product embodied on a machine-readable storage device causes a computer to execute the steps).  
Regarding claim 17, Pforr discloses an apparatus for determining positions of a plurality of pixels to be introduced into a substrate of a photolithographic mask by use of a laser system, wherein the pixels serve to at least partly correct one or more errors of the photolithographic mask (Fig. 23, paras. [0038], [0081], [0111], [0115], [0135], 
a. means for obtaining error data associated with the one or more errors (Figs. 1, 10, 11, 17, 18, 21, and 23, paras. [0076], [0106], [0137]-[0141], [0155]-[0156], [0166]-[0168], wafer CD deviation is measured by mask critical dimension measurement tool 525, printed registration target errors are measured by wafer registration measurement tool 538, mask critical dimension measurement tool 526 measures pattern targets, and overlay errors are measured by wafer overlay measurement tool 540, and the measurements are provided to computer 528 for analysis); 
b. means for obtaining first parameters of an illumination system, the first parameters determining an illumination of the photolithographic mask by the illumination system when processing a wafer by illuminating with the illumination system using the photolithographic mask (Figs. 1, 18, 21, 23, paras. [0079], [0080], [0108], [0110], [0134], [0136]-[0144], [0154]-[0158], [0166]-[0167], [0169], the imaging conditions under which the mask is illuminated to print the wafer are determined and controlled in system 520); and 
c. means for determining the positions of the plurality of pixels based on the error data and the first parameters (Figs. 1, 18, 21, 23, paras. [0038], [0081], [0135], [0168], a laser beam is used to change the properties of the photo mask blank at specific regions based on the amount of correction required to compensate for errors. The measurement data sent to computer 528 is used by the computer 528 to determine the pixel writing needed to correct the errors).
Regarding claim 18, Pforr discloses wherein the means for obtaining error data comprises means for measuring the error data of the photolithographic mask (Fig. 23, (Figs. 1, 10, 11, 17, 18, 21, and 23, paras. [0076], [0106], [0137]-[0141], [0155]-[0156], [0166]-[0168], wafer CD deviation is measured by mask critical dimension measurement tool 525, printed registration target errors are measured by wafer registration measurement tool 538, mask critical dimension measurement tool 526 measures pattern targets, and overlay errors are measured by wafer overlay measurement tool 540, and the measurement data is provided to computer 528 to modify the mask 524 to correct mask errors).
Regarding claim 19, Pforr discloses further comprising means for determining an optical transmission variation across the photolithographic mask (paras. [0029], [0030], [0038], [0097], [0131], [0134]-[0144], mask transmission errors are determined, and the mask is modified to correct the errors).
Regarding claim 20, Pforr discloses wherein the apparatus is adapted to execute the steps of:
obtaining error data associated with the one or more errors (Figs. 1, 10, 11, 17, 18, 21, and 23, paras. [0076], [0106], [0137]-[0141], [0155]-[0156], [0167]-[0168], wafer CD deviation, printed registration target errors, or overlay errors are measured);
obtaining first parameters of an illumination system, the first parameters determining an illumination of the photolithographic mask of the illumination system when processing a wafer by illuminating with the illumination system using the photolithographic mask (Figs. 1, 18, 21, 23, paras. [0079], [0080], [0108], [0110], [0134], 
determining the positions of the plurality of pixels based on the error data and the first parameters (Figs. 1, 18, 21, 23, paras. [0038], [0081], [0135], [0168], a laser beam is used to change the properties of the photo mask blank at specific regions based on the amount of correction required to compensate for errors).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pforr as applied to claim 1 above, and further in view of Dmitriev (US PGPub 2012/0009511).
Regarding claim 3, Pforr discloses wherein step c. comprises determining the positions of the plurality of pixels based on the error data and the first parameters (Figs. 1, 18, 21, 23, paras. [0038], [0080], [0081], [0134]-[0144], [0154]-[0158], [0166]-[0169], a laser beam is used to change the properties of the photo mask blank at specific regions based contributions of the mask and scanner to the errors), Pforr does not appear to explicitly describe wherein step c. comprises determining the positions of the 
Dmitriev discloses wherein determining the positions of the plurality of pixels based on second parameters associated with a linear imaging transformation performed by the illumination system (paras. [0203]-[0204], [0263]-[0264], [0267], [0389], parameters of a linear imaging transformation executed by the photolithographic illumination system are used to correct displacement errors of the pattern of the mask). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein determining the positions of the plurality of pixels based on second parameters associated with a linear imaging transformation performed by the illumination system as taught by Dmitriev in step c. of the method as taught by Pforr since including wherein step c. comprises determining the positions of the plurality of pixels based on the error data, the first parameters, and second parameters associated with a linear imaging transformation performed by the illumination system is commonly used to reduce the effects of pattern placement errors of the pattern in the resist from the intended placements of the pattern elements on the mask to optimize patterning (Dmitriev, paras. [0011], [0014]-[0015], [0389]). 
Regarding claim 11, Pforr does not appear to explicitly describe further comprising the step of determining a type of each of the plurality of pixels.
Dmitriev discloses further comprising the step of determining a type of each of the plurality of pixels (paras. [0021], [0022], [0037], [0241], [0333]-[0338], [0347], [0379], a determined map of the pixels includes different types of corrections, including pixels for the modification of density and pixels for correcting transmission).

Regarding claim 12, Pforr does not appear to explicitly describe further comprising the step of determining laser beam parameters of the laser system based on the determined positions and the type of each of the plurality of pixels.
Dmitriev discloses the step of determining laser beam parameters of the laser system based on the determined positions and the type of each of the plurality of pixels (paras. [0018], [0020], [0021]-[0022], [0037], [0241], [0333]-[0338], [0347], [0379], the laser beam parameters are locally controlled to correct different types of pixels). 
Regarding claim 13, Pforr does not appear to explicitly describe further comprising the step of generating a writing map based on the positions and the type of the determined pixels, wherein the writing map describes a distribution of the plurality of pixels to be introduced in the substrate of the photolithographic mask.
Dmitriev discloses the step of generating a writing map based on the positions and the type of the determined pixels, wherein the writing map describes a distribution of the plurality of pixels to be introduced in the substrate of the photolithographic mask. (paras. [0198], [0202], [0208], [0241], [0333]-[0338], [0340], [0346]-[0349], errors of the photolithographic mask are determined to generate a correction map for locally directing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the step of generating a writing map based on the positions and the type of the determined pixels, wherein the writing map describes a distribution of the plurality of pixels to be introduced in the substrate of the photolithographic mask as taught by Dmitriev in the method as taught by Pforr since including the step of generating a writing map based on the positions and the type of the determined pixels, wherein the writing map describes a distribution of the plurality of pixels to be introduced in the substrate of the photolithographic mask is commonly used to optimize the correction of the mask by controlling the laser beam used in the mask correction based on the types of errors to be corrected (Dmitriev, paras. [0014], [0015], [0021]-[0022], [0037]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pforr as applied to claim 1 above, and further in view of Faivishevsky et al. (US PGPub 2010/0235805, Faivishevsky hereinafter).
Regarding claim 4, Pforr does not appear to explicitly describe wherein the first parameters comprise at least one of: an on-axis illumination setting, an annular illumination setting, a dipole illumination setting, a quadrupole illumination setting, a disar illumination setting, a quasar illumination setting, or a source mask optimization, SMO, setting.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first parameters comprise at least one of: an on-axis illumination setting, an annular illumination setting, a dipole illumination setting, a quadrupole illumination setting, a disar illumination setting, a quasar illumination setting, or a source mask optimization, SMO, setting as taught by Faivishevsky as the first parameters in the method as taught by Pforr since including wherein the first parameters comprise at least one of: an on-axis illumination setting, an annular illumination setting, a dipole illumination setting, a quadrupole illumination setting, a disar illumination setting, a quasar illumination setting, or a source mask optimization, SMO, setting is commonly used to determine the error sources associated with a mask in response to the illumination conditions imposed during lithographic manufacturing (Faivishevsky, paras. [0008], [0042]).


Allowable Subject Matter
Claims 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 6, the prior art of record, either alone or in combination, fails to teach or render obvious wherein obtaining the first parameters comprises: deconvoluting an error correction map with a deconvolution kernel comprising an illumination pixel transmission. This limitation in combination with the other limitations of the parent claim would render claim 6 non-obvious over the prior art of record if rewritten.
The dependent claims would likewise be allowable by virtue of their dependency.

Claims 7 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7, as best understood, the prior art of record, either alone or in combination, fails to teach or render obvious wherein obtaining the first parameters comprises: deconvoluting the error correction map with the deconvolution kernel comprising the illumination of the illumination system. This limitation in combination with 
Regarding claim 14, as best understood, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the writing map compensates an averaging effect of an illumination of the photolithographic mask by the illumination system having the first and/or the second parameters on the plurality of pixels when processing the wafer. This limitation in combination with the other limitations of the parent claims would render claim 14 non-obvious over the prior art of record if rewritten.
The dependent claim would likewise be allowable by virtue of its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882